              Case 1:20-cv-03815-MKV Document 48 Filed 12/10/20 Page 1 of 1

                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                           Jeffrey A. Rothman                     ELECTRONICALLY FILED
                                              Attorney at Law                     DOC #:
                                          305 Broadway, Suite 100                 DATE FILED: 12/10/2020
                                           New York, NY 10007
                                Tel.: (212) 227-2980; Cell: (516) 455-6873
                                            Fax: (212) 591-6343
                                        rothman.jeffrey@gmail.com

                                                           December 10, 2020

    By ECF To:
    The Honorable Mary Kay Vyskocil
    United States District Court Judge
    United States District Court for the
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

           Re:      David Franklin and Onika Gordon, v. City of New York, et al.,
                    20 Civ. 3815 (MKV)

    Dear Judge Vyskocil:

             I am co-counsel for Plaintiff in the above-captioned action. I write, jointly with opposing
    counsel, to respectfully request a brief extension - through Tuesday, December 15, 2020 (the
    current deadline is today) - for the parties to provide the Court with the pre-Initial Conference
    submissions required by Your Honor’s Order of September 17, 2020 (docket # 42) in advance of
    the Initial Conference (telephonic) that was re-scheduled for Thursday, December 17, 2020 by
    the Court’s Order of October 9, 2020 (docket # 44).

             The reason for the request is that the parties had their Local Rule 83.10 mediation on
    December 2, 2020. The mediator made a settlement recommendation, and both sides have
    through tomorrow, December 11, 2020, to respond to it. If it pleases the Court, should the case
    settle, the parties will, by Tuesday, December 15, 2020 write the Court to inform the Court of
    that fact, and if the case does not settle the parties will submit the required pre-Initial Conference
    submissions in advance of the Thursday, December 17, 2020 Initial Conference.

           The parties thank the Court for its consideration in this matter.

                                                           Respectfully submitted,

                                                                   /S/

                                                           Jeffrey A. Rothman


December 10, 2020
